Name: 2010/257/: Commission Decision of 30Ã April 2010 on the clearance of the accounts of the paying agencies of Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2009 financial year (notified under document C(2010) 2825)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions and regional policy; NA;  economic geography;  accounting;  EU finance
 Date Published: 2010-05-05

 5.5.2010 EN Official Journal of the European Union L 112/10 COMMISSION DECISION of 30 April 2010 on the clearance of the accounts of the paying agencies of Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2009 financial year (notified under document C(2010) 2825) (Only the Estonian, English, Greek, Latvian, Lithuanian, Maltese, Polish and Slovak texts are authentic) (2010/257/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 39 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) On the basis of the annual accounts submitted by Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia concerning expenditure in the field of rural development measures, accompanied by the information required, the accounts of the paying agencies referred to in Article 6(2) of Regulation (EC) No 1290/2005 are to be cleared. The clearance covers the completeness, accuracy and veracity of the accounts transmitted in the light of the reports established by the certification bodies. (2) The time limits granted to Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia referred to in Article 7(2) of Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (2) for the submission to the Commission of the documents referred to in Article 8(1)(c) of Regulation (EC) No 1290/2005 and in Article 7(1) of Regulation (EC) No 885/2006 (3), have expired. (3) The Commission has checked the information submitted and communicated to Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia before 31 March 2010 the results of its verifications, along with the necessary amendments. (4) For the rural development expenditure covered by Article 7(2) of Commission Regulation (EC) No 27/2004 of 5 January 2004 laying down transitional detailed rules for the application of Council Regulation (EC) No 1257/1999 as regards the financing by the EAGGF Guarantee Section of rural development measures in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (4) the outcome of the clearance of accounts decision is to be deducted from or added to subsequent payments made by the Commission. (5) In the light of the verifications made, the annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the completeness, accuracy and veracity of the accounts submitted. The details of these amounts were described in the Summary Report that was presented to the Fund Committee at the same time as this Decision. (6) In the light of the verifications made, the information submitted by certain paying agencies requires additional inquiries and their accounts cannot be therefore cleared in this Decision. (7) For the rural development expenditure covered by Regulation (EC) No 27/2004, the amounts recoverable or payable under the clearance of accounts decision are to be deducted from or added to subsequent payments. (8) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from European Union financing expenditure not effected in accordance with European Union rules, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 2, the accounts of the paying agencies of the Member States concerning expenditure in the field of rural development financed by the European Agricultural Guarantee Fund (EAGF) in respect of the 2009 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State pursuant to this Decision in the field of rural development measures applicable in Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia are set out in Annex I and Annex II. Article 2 For the 2009 financial year, the accounts of the Member States paying agencies in the field of rural development measures applicable in Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia, set out in Annex III, are disjoined from this Decision and shall be the subject of a future clearance Decision. Article 3 This Decision is addressed to the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland and the Slovak Republic. Done at Brussels, 30 April 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 90. (3) See footnote 2. (4) OJ L 5, 9.1.2004, p. 36. ANNEX I CLEARANCE OF THE PAYING AGENCIES ACCOUNTS FINANCIAL YEAR 2009  EAGF RURAL DEVELOPMENT EXPENDITURE IN NEW MEMBER STATES. Amount to be recovered from or paid to the Member State. MS 2009  Expenditure for the Paying Agencies for which the accounts are Total a + b Reductions Total Interim Payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of Interim Payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e  f EE EUR 0,00 0,00 0,00 0,00 0,00 0,00 CY EUR 9 474 074,82 9 474 074,82 0,00 9 474 074,82 0,00 9 474 074,82 LV EUR 2 607 932,10 2 607 932,10 0,00 2 607 932,10 0,00 2 607 932,10 LT EUR 4 033 561,97 4 033 561,97 0,00 4 033 561,97 0,00 4 033 561,97 MT EUR 5 102 120,76 5 102 120,76 0,00 5 102 120,76 457 469,86 4 644 650,90 PL EUR 12 361 738,57 12 361 738,57 0,00 12 361 738,57 0,00 12 361 738,57 SK EUR 7 348 431,19 7 348 431,19 0,00 7 348 431,19 0,00 7 348 431,19 MS Advances paid but still to be cleared for the programme implementation [Article 32 of Council Regulation No. 1260/1999]. EE EUR 24 080 000,00 CY EUR 11 968 000,00 LV EUR 52 496 000,00 LT EUR 78 320 000,00 MT EUR 4 304 000,00 PL EUR 458 624 000,00 SK EUR 63 536 000,00 (1) As payments have reached 95 % of the financial plan for all Member States, the balances will be settled during the closure of the programme. ANNEX II CLEARED EXPENDITURE BY EAGF RURAL DEVELOPMENT MEASURE FOR EXERCISE 2009 IN NEW MEMBER STATES DIFFERENCES BETWEEN ANNUAL ACCOUNTS AND DECLARATIONS OF EXPENDITURE CYPRUS No Measures Expenditure 2009 Annex I column a Reductions Annex I column d Amount cleared for 2009 Annex I column e i ii iii = i + ii 1 Support of investments for management of animal waste 2 171 324,36 2 171 324,36 2 Encouragement of the improvement and the development 2 808 953,00 2 808 953,00 3 Encouragement of the set up of producer groups 100 000,00 100 000,00 4 Promotion of vocational training of farmers 214 482,99 214 482,99 5 Technical and advisory service to the farmers 114 647,20 114 647,20 6 Early retirement 119 962,87 119 962,87 7 Support for setting up of young farmers 1 355 000,00 1 355 000,00 8 Meeting EU standards 1 059 306,78 1 059 306,78 9 Adoption of agri-environmental measures 35 501,90 35 501,90 10 Agri-environmental actions for the protection of natural value 30 271,74 30 271,74 11 Afforestation 2 371,79 2 371,79 12 Improving of infrastructure for livestock development 0,00 0,00 13 Less Favoured Areas 1 040,45 1 040,45 14 Support for quality schemes 276 389,31 276 389,31 15 Support of small scale, traditional processing 271 178,37 271 178,37 16 Protection of agricultural and traditional landscapes 152 497,44 152 497,44 17 Protection of forest fires and other natural disasters 369 758,71 369 758,71 18 Afforestation of non agricultural land 295 623,90 295 623,90 19 Improvement of harvesting process  854,30  854,30 20 Technical support of the implementation, monitoring 62 239,78 62 239,78 21 Technical support of collective initiatives at local level 165 925,81 165 925,81 Total 9 474 074,82 0,00 9 474 074,82 LATVIA No Measures Expenditure 2009 Annex I column a Reductions Annex I column d Amount cleared for 2009 Annex I column e i ii iii = i + ii 1 Early retirement 1 195,73 1 195,73 2 Producer groups 0,00 0,00 3 Support for semi-substance farms  264,78  264,78 4 Meeting standards 423 612,67 423 612,67 5 Agri-environment 1 853 096,73 1 853 096,73 6 Less Favoured Areas 13 412,76 13 412,76 7 Technical assistance 391 805,87 391 805,87 8 Obligations transferred from previous programming period 0,00 0,00 9 Allocations of resources for single area payments 45 709,90 45 709,90 Total 2 607 932,10 0,00 2 607 932,10 LITHUANIA No Measures Expenditure 2009 Annex I column a Reductions Annex I column d Amount cleared for 2009 Annex I column e i ii iii = i + ii 1 Agri-environment 3 561 291,02 3 561 291,02 2 Less Favoured Areas and areas with environmental restrictions 2 954,63 2 954,63 3 Meeting standards  204 331,89  204 331,89 4 Afforestation of agricultural land 30 628,19 30 628,19 5 Early retirement 104 338,87 104 338,87 6 Support for semi-subsistence farms undergoing restructuring 8 179,78 8 179,78 7 Other measures 96 659,66 96 659,66 8 Technical assistance 455 049,09 455 049,09 9 Complementary national direct payments 1 061,44 1 061,44 Total 4 033 561,97 0,00 4 033 561,97 MALTA No Measures Expenditure 2009 Annex I column a Reductions Annex I column d Amount cleared for 2009 Annex I column e i ii iii = i + ii 1 Less Favoured Areas 5 448,47 5 448,47 2 Agri-environment 1 635 984,94 1 635 984,94 3 Meeting standards 1 098 668,34 1 098 668,34 4 Producers Group 0,00 0,00 5 Technical assistance 865 308,32 865 308,32 6 State Aid Complement 0,00 0,00 7 Ad Hoc Full time Farmers/Breeders 1 507 607,63 1 507 607,63 Total 5 102 120,76 0,00 5 102 120,76 POLAND No Measures Expenditure 2009 Annex I column a Reductions Annex I column d Amount cleared for 2009 Annex I column e i ii iii = i + ii 1 Early retirement  115 562,12  115 562,12 2 Support for semi-substance farms  782 545,72  782 545,72 3 Less Favoured Areas 3 314 036,52 3 314 036,52 4 Agri-environment undertakings and animal welfare  449 096,77  449 096,77 5 Afforestation 68 801,15 68 801,15 6 Meeting EU standards 2 128 574,31 2 128 574,31 7 Producer Groups 0,00 0,00 8 Technical assistance 19 304 548,86 19 304 548,86 9 Complements to direct payments 80 324,22 80 324,22 10 Projects approved under Reg. (EC) No 1268/1999 3 869,48 3 869,48 Total 12 361 738,57 0,00 12 361 738,57 SLOVAKIA No Measures Expenditure 2009 Annex I column a Reductions Annex I column d Amount cleared for 2009 Annex I column e i ii iii = i + ii 1 Investments in agricultural holdings 320 353,71 320 353,71 2 Training 8 185,24 8 185,24 3 Less Favoured Areas and areas with environmental restrictions 16 450,87 16 450,87 4 Meeting standards 405 119,68 405 119,68 5 Agri-environmental support 0,00 0,00 6 Improving processing and marketing of agricultural products 151 516,81 151 516,81 7 Forest management 0,00 0,00 8 Afforestation of agricultural land 126 911,56 126 911,56 9 Land consolidation 30 933,37 30 933,37 10 Diversification of agricultural activities 0,00 0,00 11 Support for semi-subsistence farms 248 306,32 248 306,32 12 Producer groups 1 308 323,39 1 308 323,39 13 Technical assistance including evaluation 4 128 723,81 4 128 723,81 14 Complements to direct payments 9 051,97 9 051,97 901 Investments in agricultural holdings, R. 1268/1999 0,00 0,00 905 Agri-environmental support  projects approved R. 1268/1999 594 554,46 594 554,46 907 Forest management  projects approved under R. 1268/1999 0,00 0,00 912 Producer groups  project approved under R. 1268/1999 0,00 0,00 Total 7 348 431,19 0,00 7 348 431,19 ANNEX III CLEARANCE OF THE PAYING AGENCIES ACCOUNTS FINANCIAL YEAR 2009  EAGF RURAL DEVELOPMENT EXPENDITURE IN NEW MEMBER STATES List of the Paying Agencies for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Estonia PRIA